Title: Enclosure: Directions for Window Sashes, 11 November 1792
From: Jefferson, Thomas
To: Donald, Alexander


EnclosureDirections for Window Sashes
  
8. pair of Astragal and hollow, mahogany, window sashes, for windows 6. f. 6. I. high and 3 f. 3 I. wide in the clear of the architrave. The gobbets to be for panes 18. I. square. Both sashes to run up and down.
The above are drawings of some sashes made by Adam Dennis. No. 13. St. Clement’s lane Lombard street, London, about the year 1774 for me. I should chuse those now desired to be made as nearly corresponding as the difference in the size of the glass will admit, and I would prefer their being made by the same man if living because his work was excellently done. Those he made were for panes of 12 I. square.

Also, 10. circular sashes of mahogany astragal and hollow, for circular windows of 3. f. 3 I. diameter, in the clear of the architrave. 4. panes to each of 18 I. radius. Each pane a quadrant.
Observe that the sashes alone are wanting, and not glass for them.

Th: JeffersonNov. 11. 1792.

